UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(A) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Franklin Electric Co., Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) PAYMENT OF FILING FEE (CHECK THE APPROPRIATE BOX): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: -1- FRANKLIN ELECTRIC CO., INC. 400 East Spring Street Bluffton, Indiana 46714 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To Be Held May 6, 2011 at 9:00 a.m., Eastern Time To the Shareholders of Franklin Electric Co., Inc. The Annual Meeting of Shareholders of Franklin Electric Co., Inc. (the "Company"), an Indiana corporation, will be held at The Grand Wayne Convention Center, 120 West Jefferson Blvd., Fort Wayne, Indiana on Friday, May 6, 2011, at 9:00 a.m., Eastern Time. The purposes of the meeting are to: 1. Elect David T. Brown, David A. Roberts, and Thomas R. VerHage as directors for terms expiring at the 2014 Annual Meeting of Shareholders; 2. Ratify the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the 2011 fiscal year; 3. Conduct an advisory vote on executive compensation; 4. Conduct an advisory vote on the frequency of future votes on executive compensation; 5. Transact any other business that may properly come before the Annual Meeting or any adjournment or postponement thereof. Only shareholders of record at the close of business on March 4, 2011 will be entitled to notice of and to vote at the Annual Meeting. You are urged to vote your proxy whether or not you plan to attend the Annual Meeting. If you do attend, you may nevertheless vote in person which will revoke any previously executed proxy. By order of the Board of Directors. John J. Haines Vice President, Chief Financial Officer and Secretary Bluffton, Indiana March 23, 2011 -2- FRANKLIN ELECTRIC CO., INC. 400 East Spring Street, Bluffton, Indiana 46714 PROXY STATEMENT Annual Meeting of Shareholders to be Held on May 6, 2011 GENERAL INFORMATION This Proxy Statement and the enclosed proxy are furnished to shareholders in connection with the solicitation of proxies by the Board of Directors of Franklin Electric Co., Inc. (the "Company"), 400 East Spring Street, Bluffton, Indiana, 46714 for use at the Annual Meeting of Shareholders to be held on May 6, 2011, or any adjournment or postponement thereof. Shareholders were sent Notice of the Annual Meeting, as well as information regarding how to access this Proxy Statement and the Company's 2010 Annual Report, including the financial statements contained therein, beginning on or about March 23, 2011. The expenses of solicitation, including the cost of printing and mailing, will be paid by the Company. Officers and employees of the Company, without additional compensation, may solicit proxies personally, by telephone, email, or by facsimile. Arrangements will also be made with brokerage firms and other custodians, nominees and fiduciaries to forward proxy solicitation materials to the beneficial owners of shares held of record by such persons, and the Company will reimburse such entities for reasonable out-of-pocket expenses incurred by them in connection therewith. -3- NOTICE AND VOTING INSTRUCTIONS Shareholders will receive a Notice Card with overview information regarding the availability of proxy materials over the internet. Shareholders who wish to receive a paper or email copy of the proxy materials must request one. There is no charge for requesting a copy. Requests can be made at the voting website, via telephone, or via email. Voting by Internet: Use the internet link and control number provided to you on your Proxy Card. You may vote until 11:59 p.m., Eastern Time on May 5, 2011. You will need the control number provided on your Proxy Card to access the website. Voting by Telephone: Call the toll-free telephone number provided on your Proxy Card. Telephone voting will be available until 11:59 p.m., Eastern Time on May 5, 2011. Detailed instructions will be provided during the call. The procedures are designed to authenticate votes cast by using the last 4 digits of a shareholder’s social security/taxpayer I.D. number. Voting by Mail: Request a hardcopy of the proxy materials. Then complete the Proxy Card, date and sign it, and return it in the envelope provided. Shareholders may also vote their shares in person at the Annual Meeting. Employees who are participants in the Company’s DISP (401(k)) plan will receive a notice and instructions by email or other method that cover the shares credited to their plan accounts. If a shareholder does not specify the manner in which the proxy shall be voted, the shares represented thereby will be voted: · FOR the election of the nominees for director as set forth in this Proxy Statement; · FOR the ratification of the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the 2011 fiscal year; · FOR approval of the compensation of the Company’s named executive officers; · FOR “every three years” as the frequency for holding future votes on executive compensation; and · In accordance with the recommendations of management with respect to other matters that may properly come before the Annual Meeting. A shareholder who has executed a proxy has the power to revoke it at any time before it is voted by (i) delivering written notice of such revocation to Mr. John J. Haines, Vice President, Chief Financial Officer and Secretary, 400 East Spring Street, Bluffton, Indiana 46714, (ii) executing and delivering a subsequently dated proxy by mail, or voting by telephone or through the internet at a later date, or (iii) attending the Annual Meeting and voting in person. SHAREHOLDERS ENTITLED TO VOTE AND SHARES OUTSTANDING The Board of Directors of the Company fixed the close of business on March 4, 2011, as the record date (the "Record Date") for determining shareholders entitled to notice of and to vote at the Annual Meeting. As of the Record Date, there were 65,000,000 shares of Common Stock, $.10 par value (the "Common Stock"), authorized, of which 23,356,176shares of Common Stock were outstanding. Each share of Common Stock is entitled to one vote on each matter submitted to a vote of the shareholders of the Company. Votes cast by proxy or in person at the Annual Meeting will be tabulated by the inspectors of election appointed for the Annual Meeting and will be counted as present for purposes of determining whether a quorum is present. A majority of the outstanding shares of Common Stock, present in person or represented by proxy, will constitute a quorum for the transaction of business at the Annual Meeting. Abstentions and broker non-votes will be counted for purposes of determining the presence or absence of a quorum but will not be counted as votes cast on any matter submitted to shareholders. As a result, abstentions and broker non-votes will not have any effect on the voting results with respect to any of the matters scheduled to be submitted to shareholders at the Annual Meeting. -4- SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS The following table shows the persons known by the Company to be the beneficial owners of more than five percent of the Company’s Common Stock as of March 4, 2011, unless otherwise noted. The nature of beneficial ownership is sole voting and investment power, unless otherwise noted. Name and address of beneficial owner Amount and nature of beneficial ownership Percent of class Patricia Schaefer 5400 Deer Run Court Muncie, IN 47304 Diane D. Humphrey 2279 East 250 North Road Bluffton, IN46714 BlackRock Inc. 40 East 52nd Street New York, NY 10022 (1)Pursuant to agreements with Ms. Schaefer, the Company has a right of first refusal with respect to 1,708,040 shares owned by Ms. Schaefer. (2)Pursuant to agreements with Ms. Humphrey, the Company has a right of first refusal with respect to 1,596,720 shares owned by Ms. Humphrey. (3)According to a Schedule 13G filed with the SEC, as of December 31, 2010, BlackRock Inc., has sole investment and voting power with respect to all shares. -5- SECURITY OWNERSHIP OF MANAGEMENT The following table shows the number of shares of Common Stock beneficially owned by directors, nominees, each of the executive officers named in the "Summary Compensation Table" below, and all executive officers and directors as a group, as of March 4, 2011. The nature of beneficial ownership is sole voting and investment power, unless otherwise noted, except for restricted shares, with respect to which the holder has investment power only after the shares vest. Name of beneficial owner Amount and nature of beneficial ownership Percent of class Jerome D. Brady * David T. Brown * David A. Roberts * Thomas R. VerHage 0 * David M. Wathen * Howard B. Witt * Thomas L. Young * John J. Haines 37,981 (1)(3)(5) * Peter-Christian Maske * Gregg C. Sengstack Robert J. Stone * R. Scott Trumbull All directors and executive officers as a group * Less than 1 percent of class (1)Includes shares issuable pursuant to stock options exercisable within 60 days after March 4, 2011 as follows: Mr. Brady, 36,000; Mr. Roberts, 8,000; Mr. Witt, 36,000; Mr. Haines; 20,946; Mr. Maske, 52,337; Mr. Sengstack, 105,037; Mr. Stone, 50,687; and Mr. Trumbull, 327,380.All directors and executive officers as a group, 780,995. (2)Does not include stock units credited, pursuant to the terms of the Non-Employee Directors’ Deferred Compensation Plan described under “Director Compensation,” to: Mr. Brady, 5,494; Mr. Brown, 14,030; Mr. Roberts, 1,180; Mr. Wathen, 17,781; and Mr. Trumbull, 1,959. (3)Includes shares held by the 401(k) Plan Trustee as of December 31,2010: Mr. Haines, 1,879; Mr. Maske, 2,481; Mr. Sengstack, 14,046; Mr. Stone 11,754; and Mr. Trumbull, 2,711. All executive officers as a group, 35,313. (4)Includes restricted shares which vest three years after the grant date as follows: Mr. Sengstack, 4,000. All executive officers as a group, 8,000. (5)Includes restricted shares which vest at the end of four years as follows: Mr. Haines, 15,156; Mr. Sengstack, 7,377; Mr. Stone, 7,311; and Mr. Trumbull, 26,064. All executive officers as a group, 71,254. (6)Includes restricted shares which vest four years after the grant date, subject to the attainment of certain performance goals. If these goals are not attained, the shares will be forfeited, as described in “Executive Compensation – 2010 Outstanding Equity Awards at Fiscal Year - End Table.” These restricted shares are as follows: Mr. Sengstack, 2,300; Mr. Stone, 2,300; and Mr. Trumbull, 9,400. All executive officers as a group, 18,000. (7)Includes 1,814 restricted shares awarded to Mr. Trumbull, which vest evenly over the next two years. SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Section 16(a) of the Securities Exchange Act of 1934 requires the Company's directors, officers, and greater than 10 percent shareholders to file with the SEC initial reports of ownership and reports of changes in ownership of Common Stock of the Company and to furnish the Company with copies of all Section 16(a) reports they file. Based solely on a review of the copies of these reports furnished to the Company and written representations that no other reports were required to be filed, the Company believes that its directors, officers and greater than 10 percent shareholders complied with all Section 16(a) filing requirements applicable to them during 2010, except that in February 2010, Mr. Davis filed a late Form 4 with respect to an option and award grant. -6- PROPOSAL 1: ELECTION OF DIRECTORS The Company's Amended and Restated By-laws provide that the Board of Directors shall consist of seven directors, divided into three classes of two or three directors each. Each year, the directors of one of the three classes are elected to serve terms of three years and until their successors have been elected and qualified. Three directors will be elected at the Annual Meeting this year. Directors are elected by the affirmative vote of a plurality of the shares voted (i.e., the three nominees who receive the most votes will be elected). David T. Brown, David A. Roberts, and Thomas R. VerHage have been nominated to serve as directors of the Company for terms expiring in 2014. Messrs. Brown, Roberts, and VerHage are currently directors of the Company. Mr. VerHage was appointed by the Board of Directors to fill the unexpired term of Howard B. Witt, who retired from the Board in July 2010. The nominees have indicated their willingness to serve as directors if elected. If, however, any nominee is unwilling or unable to serve as a director, shares represented by the proxies will be voted for the election of another nominee proposed by the Board of Directors or the Board may reduce the number of directors to be elected at the Annual Meeting. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE ELECTION OF EACH NOMINEE. -7- INFORMATION CONCERNING NOMINEES AND CONTINUING DIRECTORS Set forth below for the director nominees and continuing directors are their ages, year they first became a director, principal occupations and directorships for the past five years, and legal proceedings, if any, for the past ten years. With respect to each nominee or continuing director, we describe under the heading “Relevant Experience” the particular experience and other attributes that have led to the conclusion that the individual should serve on the Board of Directors of the Company. Nominees for Directors with terms expiring in 2014 David T. Brown, Director of the Company Age:62 Director Since:2008 Principal Occupation: Retired in 2007. Formerly: President and Chief Executive Officer of Owens Corning, a world leader in building materials systems and glass fiber composites, from April 2002 until 2007; prior thereto, Executive Vice President and Chief Operating Officer from 2001 through 2002; prior thereto, Vice President and President, Insulating Systems Business from 1997 through 2000. Directorships – Public Companies: BorgWarner, Inc. Relevant Experience: Mr. Brown received his bachelor’s degree in economics from Purdue University. Mr. Brown adds to the Board his experience in a long career at Owens Corning, where he moved through the ranks from salesman to regional sales manager to chief operating officer and ultimately CEO where he led the company out of an asbestos related bankruptcy. In addition to his perspective as a successful CEO of a global manufacturer, he brings his experience on the Board of Borg Warner, Inc. David A. Roberts, Director of the Company Age:63 Director Since:2003 Principal Occupation: Chairman, President and Chief Executive Officer, Carlisle Companies Incorporated, a diversified global manufacturing company, since June 2007. Formerly: Chairman, President and Chief Executive Officer, Graco, Inc., a manufacturer of fluid-handling equipment and systems, from June 2001 to June 2007. Directorships – Public Companies: Arctic Cat; Carlisle Companies, Inc.; Graco Inc. (2001-2007) Relevant Experience: Mr. Roberts received his bachelor’s degree in technology from Purdue University and his MBA from Indiana University. He brings to the Board his experience as CEO of two substantial publicly-held manufacturing companies, as well as other relevant private company board experience. His experience on the Board of the Company also helps give the Board a historical perspective in its deliberations. Thomas R. VerHage, Director of the Company Age:58 Director Since:2010 Principal Occupation: Vice President and Chief Financial Officer, Donaldson Company, Inc., a worldwide provider of filtration systems and replacement parts, since March 2004. Formerly: Senior Partner, Deloitte & Touche, LLP, a major international accounting and consulting firm, from 2002 to 2004; prior thereto, Senior Partner, Arthur Andersen, LLP, a consulting and accounting firm, from 1976 to 2002. Directorships – Public Companies: Hutchinson Technology, Inc. Relevant Experience: Mr. VerHage received his bachelor’s degree in business administration and his MBA from the University of Wisconsin. Mr. VerHage adds to the Board his financial and accounting expertise from his experience as CFO of Donaldson Company, Inc. and his prior experience with two major public accounting firms. His background enables him to serve as an “audit committee financial expert.” -8- Directors with terms expiring in 2012 Jerome D. Brady, Director of the Company Age:67 Director Since:1998 Principal Occupation: Retired in 2000. Formerly: President and Chief Executive Officer of C&K Components, a manufacturer of electro-mechanical switches, from 1997-2000; prior thereto, President, CEO and Chairman of AM International, Inc., a manufacturer of printing equipment, from 1995-1997. Directorships – Public Companies: Circor International, Inc. Relevant Experience: Mr. Brady received his bachelor’s degree in economics from the University of Pennsylvania, Wharton School and his MBA in finance from the University of California at Los Angeles, Anderson School. Mr. Brady brings to the Board his experience as CEO of two publicly-held, global manufacturing companies, as well as other relevant private company board experience. His background enables him to serve as an “audit committee financial expert.” His experience on the Board of the Company also helps give the Board a historical perspective in its deliberations. David M. Wathen, Director of the Company Age:58 Director Since:2005 Principal Occupation: President and Chief Executive Officer of TriMas Corporation, a manufacturer of engineered products, since January 2009. Formerly: President and Chief Executive Officer, Balfour Beatty, Inc. (U.S. Operations), an engineering, construction and building management services company, from 2002 - 2006; prior thereto, Operating partner, Questor Management Company, a performance improvement consulting firm, from 2000-2002; prior thereto, Group Executive/Corporate Officer, Eaton Corporation, a global technology leader in diversified power management solutions, from 1997-2000. Relevant Experience: Mr. Wathen received his bachelor’s degree in mechanical engineering from Purdue University and his MBA from Saint Francis College. Mr. Wathen brings to the Board his experience as CEO of two companies and leadership positions in others, including over twenty years direct technical and general management experience in the same industry as the Company and direct experience managing electrical businesses serving pump OEMs and distributor channels similar to those served by the Company. His background enables him to serve as an “audit committee financial expert.” His experience on the Board of the Company also helps give the Board a historical perspective in its deliberations. -9- Directors with terms expiring in 2013 R. Scott Trumbull, Chairman of the Board and Chief Executive Officer of the Company Age:62 Director Since:1998 Principal Occupation: Chairman of the Board and Chief Executive Officer of the Company since 2003. Formerly: Executive Vice President and Chief Financial Officer of Owens-Illinois, Inc., a global manufacturer of glass and plastic packaging products, from October 2001 to December 2002; prior thereto, Executive Vice President of International Operations & Corporate Development of Owens-Illinois, Inc. from 1993 to 2001. Directorships – Public Companies: Health Care REIT Relevant Experience: Mr. Trumbull received his bachelor’s degree in economics from Denison University and his MBA from Harvard Business School. His positions at Owens-Illinois gave him significant experience in leading both domestic and global manufacturing businesses. Prior to joining Franklin Electric’s board, Mr. Trumbull served as a board member of The Calphalon Corporation and presently serves on the board of another public company. His experience as a director of the Company since 1998, and as CEO since 2003, means that he brings a unique understanding of the Company’s markets and businesses to the Board’s deliberations. Thomas L. Young, Director of the Company Age:67 Director Since:2005 Principal Occupation: President, Titus Holdings Ltd., a private investment company, since 2005. Formerly: Executive Vice President and Chief Financial Officer, Owens-Illinois, Inc., a global manufacturer of glass and plastic packaging products, from 2003 until retirement in 2005; Co-Chief Executive Officer from January 2004 to April 2004; prior thereto, Executive Vice President, Administration and General Counsel from 1993 through 2003. Directorships – Public Companies: Owens-Illinois, Inc. Relevant Experience: Mr. Young received his bachelor’s degree from St. John’s College and his JD with honors from Notre Dame Law School. Mr. Young’s background qualifies him to serve as an “audit committee financial expert.” He also brings to the Board extensive experience as an executive officer of a publicly traded manufacturing company, as well as experience from present and prior directorships. His experience on the Board of the Company also helps give the Board a historical perspective in its deliberations. -10- INFORMATION ABOUT THE BOARD AND ITS COMMITTEES Director Independence The Board of Directors of the Company has determined that each of the current directors, except for R. Scott Trumbull, Chairman of the Board and Chief Executive Officer of the Company, is an “independent director” in compliance with the independence standards set forth in the Company’s Corporate Governance Guidelines and under the applicable rules adopted by The NASDAQ Stock Market, Inc. (“NASDAQ”). In making its independence determinations, the Board concluded that no director, other than Mr. Trumbull, has any relationship in the Company, except as a director and shareholder. Board Leadership Structure and Risk Oversight The Company is led by R. Scott Trumbull, who has served as Chairman of the Board and Chief Executive Officer since 2003. The Board consists of Mr. Trumbull and six independent directors. The Board has three standing committees – Audit, Management Organization and Compensation, and Corporate Governance. The Audit Committee is primarily responsible for risk oversight and the full board receives regular reports from the Audit Committee, management and officers regarding risk management. Each of the other two committees also considers risk as it falls within its area of responsibility. The Company does not have a lead director but the non-management directors meet in executive session at each board meeting with a rotating chair. The Company has employed the same basic leadership structure of a combined chairman and CEO role for over ten years and believes this leadership structure has been and is effective for the Company. Having a combined chairman/CEO role provides the Company with a unified leadership structure that allows it to carry out strategic initiatives with an understanding of the risks involved in the Company’s businesses and their interrelationships. The chairman/CEO is a single individual who is seen by the Company’s customers, business partners, investors and shareholders as someone who provides strong leadership for the Company and is viewed as such in the industries in which the Company competes. The Company believes that the board committees, all of which are chaired by and consist of independent directors, and the full Board of Directors, provide effective oversight of the Company’s businesses and the risks involved in them. Meetings The Board held four regularly scheduled meetings during 2010. Each director attended at least 75 percent of the aggregate meetings of the Board and Board committees of which he was a member during the period that each served as a director. All directors who were members of the Board at that time attended the 2010 Annual Meeting of Shareholders. Committees Audit Committee. The members of the Audit Committee during 2010 were Jerome D. Brady (Chairman), David M. Wathen, and Thomas L. Young. In February 2011, Mr. Young moved to the Management Organization and Compensation Committee, and Thomas R. VerHage replaced him on the Audit Committee. The Board of Directors has determined that each member of the Audit Committee is an “independent director” in compliance with the independence standards set forth in the Company’s Corporate Governance Guidelines and under the applicable NASDAQ rules. The Board of Directors has adopted an Audit Committee charter, a copy of which is available on the Company’s website at www.franklin-electric.com under “Corporate Governance,” that sets forth the duties and responsibilities of the Audit Committee. Under its charter, the Audit Committee appoints the Company’s independent registered public accounting firm and assists the Board of Directors in fulfilling its oversight responsibilities by reviewing the Company’s financial information, the Company’s system of internal control, the Company’s processes for monitoring compliance with laws and regulations, and the Company’s audit process. It is the general responsibility of the Audit Committee to advise and make recommendations to the Board of Directors in all matters regarding the Company’s accounting methods and internal control procedures. The Audit Committee held four meetings in 2010. The Audit Committee is also responsible for the review, approval, or ratification of transactions between the Company and “related persons.” The Audit Committee reviews information compiled in response to the Directors’ and Officers’ Questionnaires or otherwise developed by the Company with respect to any transactions with the Company in which any director, executive officer, 5% beneficial holder, or any member of his or her immediate family, has a direct or indirect material interest that would require disclosure under applicable SEC regulations. In 2010, there was one such transaction. On December 14, 2010, the Company repurchased 68,587 shares of its common stock from Ms. Diane Humphrey pursuant to a right of first refusal. Under the relevant agreement, the price was set at the average of the highest and lowest closing prices over the prior 20 trading days. The Company’s board of directors has determined that Jerome D. Brady, Thomas R. VerHage, Thomas L. Young, and David M. Wathen, the Audit Committee members, are “audit committee financial experts” as defined by Item 407(d)(5)(ii) of Regulation’s S-K of the Exchange Act, and are “independent” under the applicable NASDAQ rules. Management Organization and Compensation Committee. The members of the Management Organization and Compensation Committee (the "Compensation Committee") during 2010 were David A. Roberts (Chairman), David T. Brown and Thomas R. VerHage. In February 2011, Mr. VerHage moved to the Audit Committee and Thomas L. Young replaced him on the Compensation Committee. The Compensation Committee held seven meetings in 2010. The Board of Directors has determined that each member of the Compensation Committee is an “independent director” in compliance with the independence standards set forth in the Company’s Corporate Governance Guidelines and under applicable NASDAQ rules. The Board of Directors has adopted a Compensation Committee charter, a copy of which is available on the Company’s website at www.franklin-electric.com under “Corporate Governance,” that sets forth the duties and responsibilities of the Compensation Committee. Under its charter, the Compensation Committee recommends to the Board of Directors the annual salary and bonus for the chief executive officer, determines and approves the equity awards for the chief executive officer and the annual salary, bonus and equity awards of the other executive officers of the Company; reviews and submits to the Board of Directors recommendations concerning stock plans; periodically reviews the Company's policies in the area of management benefits; and oversees the Company's management development and organization structure.As part of its oversight responsibilities, the Compensation Committee evaluated the risks arising from the Company’s compensation policies and practices, with the assistance of the Compensation Consultant.The Committee considered, among other factors, the design of the incentive compensation programs, which are closely linked to corporate performance and capped, the mix of long- and short-term compensation, the distribution of compensation as between equity and cash, and other factors that mitigate risk.The Committee concluded that the Company’s compensation policies and practices do not involve undue risk. In accordance with the authority under its charter to engage outside consultants, the Compensation Committee used Hewitt Associates, LLC (“Hewitt”) to advise the Compensation Committee with respect to the executive compensation program up until February 2010. In February 2010 Hewitt spun off a portion of its executive compensation practice into a separate, independent entity named Meridian Compensation Partners, LLC (“Meridian”). The Compensation Committee continued to work with individuals who joined Meridian to make compensation decisions and engaged Meridian for 2010 and 2011. Hewitt’s fees related to providing compensation advice to the Compensation Committee during January 2010 were approximately $27,000. Hewitt’s fees related to other services (primarily actuarial) provided to the Company during 2010 were approximately $336,000. The decision to retain Hewitt for these other services was made by Company management and also the Company’s Employee Benefits Committee. Corporate Governance Committee. The current members of the Corporate Governance Committee (the “Governance Committee”) are David M. Wathen (Chairman), David T. Brown, David A. Roberts, and Thomas L. Young. The Board of Directors has determined that each member of the Governance Committee is an “independent director” in compliance with the independence standards set forth in the Company’s Corporate Governance Guidelines and under applicable NASDAQ rules. The Board of Directors has adopted a Governance Committee charter, a copy of which is available on the Company’s website at www.franklin-electric.com under “Corporate Governance,” that sets forth the duties and responsibilities of the Governance Committee. Under its charter, the Governance Committee reviews the size of the Company’s Board of Directors and committee structure and recommends appointments to the Board and the Board Committees; reviews and recommends to the Board of Directors the compensation of non-employee directors, including awards to non-employee directors under the Company’s equity based and compensation plans; and develops and recommends to the Board corporate governance guidelines deemed necessary for the Company. The Governance Committee held three meetings in 2010. Director Nomination Process The Governance Committee is also responsible for identifying and recommending to the Board candidates for director. The Governance Committee considers diversity when identifying candidates for directorships. Although the Company does not have a written policy regarding diversity, the Governance Committee seeks to identify persons from various backgrounds and with a variety of life experiences who have a reputation for and a record of integrity and good business judgment and the willingness to make an appropriate time commitment. The Governance Committee also considers whether a person has experience in a highly responsible position in a profession or industry relevant to the conduct of the Company’s business. The Governance Committee takes into account the current composition of the Board and the extent to which a person’s particular expertise, experience and ability will complement the expertise and experience of other directors. Candidates for director should also be free of conflicts of interest or relationships that may interfere with the performance of their duties. Based on its evaluation and consideration, the Governance Committee submits its recommendation for director candidates to the full Board of Directors, which is then responsible for selecting the candidates to be elected by the shareholders. The Governance Committee evaluates its success in achieving these goals for Board composition from time to time, particularly when considering Board succession and candidates to fill vacancies. The Governance Committee will consider as candidates for director persons recommended or nominated by shareholders. Shareholders may recommend candidates for director by writing to the Secretary of the Company at the address listed below under “Other Corporate Governance Matters.” Nominations of directors may be made by any shareholder entitled to vote in the election of directors, provided that written notice of intent to make a nomination is given to the Secretary of the Company not later than 90 days prior to the anniversary date of the immediately preceding annual meeting of shareholders. The notice must set forth (i) information regarding the proposed nominee as would be required to be included in a proxy statement filed pursuant to the proxy rules of the SEC, and (ii) the consent of such nominee to serve as a director of the Company if so elected. Other Corporate Governance Matters The Board of Directors has adopted Corporate Governance Guidelines, a copy of which is available on the Company’s website at www.franklin-electric.com under “Corporate Governance,” that provide, among other things that the Company’s independent directors will meet in executive session, outside the presence of the non-independent directors and management, at least twice a year. In 2010, the independent directors met in executive session four times. Anyone may contact the Board of Directors, any Board Committee, any independent director or any other director by writing to the Secretary of the Company as follows: Franklin Electric Co., Inc. Attention:[Board of Directors], [Board Committee], [Board Member] c/o Corporate Secretary Franklin Electric Co., Inc. 400 E. Spring Street Bluffton, IN46714 The independent directors of the Board have approved a process for collecting, organizing and responding to written shareholder communications addressed to the Board, Board Committees or individual directors. Copies of the Company’s corporate governance documents, including the Board Committee charters and the Corporate Governance Guidelines are available upon written request to the Secretary of the Company at the address listed above. In compliance with Section 406 of the Sarbanes-Oxley Act of 2002, the Company has adopted a code of business conduct and ethics for its directors, principal financial officer, controller, principal executive officer, and other employees. The Company has posted its code of ethics on the Company’s website at www.franklin-electric.com. The Company will disclose any amendments to the Code and any waivers from the Code for directors and executive officers by posting such information on its website. -11- MANAGEMENT ORGANIZATION AND COMPENSATION COMMITTEE REPORT The Management Organization and Compensation Committee of the Board of Directors hereby furnishes the following report to the shareholders of the Company in accordance with rules adopted by the Securities and Exchange Commission. The Management Organization and Compensation Committee states that it has reviewed and discussed with management the Company’s Compensation Discussion and Analysis contained in this proxy statement. Based upon this review and discussion, the Management Organization and Compensation Committee recommended to the Board of Directors that the Compensation Discussion and Analysis be included in this proxy statement. This report is submitted on behalf of the members of the Management Organization and Compensation Committee. David A. Roberts (Chairman) David T. Brown Thomas L. Young -12- COMPENSATION DISCUSSION AND ANALYSIS Management Organization and Compensation Committee The Management Organization and Compensation Committee of the Board of Directors (the “Committee”), consistingentirely of independent directors, has the responsibility for establishing, implementing and monitoring adherence with the Company’s compensation program and providing input to the Board with respect to management development and succession planning. The role of the Committee is to oversee, on behalf of the Board and for the benefit of the Company and its shareholders, the Company’s compensation and benefit plans and policies, administer its stock plans (including reviewing and approving equity grants to all executive officers, including the CEO) and review all other compensation decisions relating to the executive officers of the Company, and approve these decisions for all executive officers (other than the CEO, whose non-equity compensation is approved by the Board). In addition, the Committee (i) reviews the Company’s organization structure, (ii) reviews the recruitment of key employees and management’s development plans for key employees, (iii) makes recommendations to the Board with respect to the CEO succession plan, and (iv) reviews compensation risk to determine whether the compensation policies and practices are reasonably likely to have a material adverse effect on the Company.See “Information about the Board and Its Committees – Committees – Management Organization and Compensation Committee.”The Committee meets a minimum of three times annually to review executive compensation programs, approve compensation levels and performance targets, approve final executive bonus distributions and review management performance, development and succession. Compensation Philosophy and Pay Objectives The Company and the Committee believe that compensation paid to executive officers, including the executive officers named in the Summary Compensation Table of this Proxy Statement (the “named executive officers”), should be aligned with the strategy and performance of the Company on both a short-term and long-term basis, and that such compensation should assist the Company in attracting and retaining key executives critical to the Company’s long-term success. Compensation should be structured to ensure that a significant portion of the executive’s compensation opportunities will be directly related to Company performance and other factors that directly and indirectly influence shareholder value.The Committee encourages superior short-term performance through the use of annual cash incentive awards and superior long-term performance through equity incentive awards.For the Company’s CEO and CFO, the cash incentive compensation is designed to reward Company-wide performance by tying the great majority of their cash incentive awards to financial goals such as return on net assets or net invested capital and earnings per share with the balance linked to specific operational goals.For other executive officers, the cash incentive compensation is weighted to reward most heavily the achievement of specific operational goals within areas under their control, although Company-wide performance is still an important factor. Stock-based compensation has generally consisted of stock options and restricted stock, with the majority of the awards in the form of stock options, to create a strong link to shareholder value creation. The Company also provides retirement benefits for its executive officers and, under certain circumstances described below, severance benefits. Historically, the Committee generally has set executive pay opportunities based on a number of factors including individual performance, market competitive pay data, experience level of the executive, and other factors deemed appropriate by the Committee. Subject to the factors set forth above, the Committee used the following pay objectives as a guide in assessing competitiveness of pay opportunities at a peer group of companies in 2009 for pay decisions beginning in 2010: Pay Component Targeted Pay Objectives Base Salary Approximately the 50th percentile Annual Bonus Opportunity Between the 60th and 65th percentiles Long-Term Incentives Between the 60th and 65th percentiles For years following 2010, the Committee has decided to simplify the targeted pay objective for both the annual bonus opportunity and long-term incentives by expressing it as “approximately the 65th percentile.” -13- Role of Management in Compensation Decisions The Committee makes equity compensation decisions with respect to the CEO and all compensation decisions with respect to all other executive officers of the Company. The Committee recommends to the Board of Directors, for its review and approval, the annual salary and annual incentive compensation for the CEO. The CEO reviews the performance of executive officers and makes recommendations to the Committee with respect to the compensation, including annual salary adjustments, short-term incentive opportunities and payments, and grants of long-term incentive awards, of the executives other than the CEO, including the named executive officers. The Committee approves the compensation of these executives after considering the CEO’s input and recommendations and its judgment of each executive’s performance during the period. The Committee and the CEO also discuss the financial metrics to be used to measure the performance of the business units and the Company, taking into account the strategic goals of the Company and input from the CFO. The CEO also describes the individual personal goals and strategic initiatives set by him for each executive, to determine the extent to which these individual performance targets for the previous year have been achieved. Although the CEO regularly attends Committee meetings, he is present only by invitation of the Committee and has no independent right to attend such meetings. In fiscal 2010, the CEO attended all of the Committee meetings, but he did not participate in the executive sessions of the Committee in which his own compensation was discussed. Role of Compensation Consultant in Compensation Decisions The Committee utilizes the Company’s Human Resource Department and has the authority under its charter to engage the services of outside consultants to assist the Committee. In accordance with this authority, the Committee in 2010 engaged the services of Meridian Compensation Partners, LLC (“Meridian”) an independent executive compensation consulting firm, to conduct reviews of its total compensation program for the CEO and other executive officers and to provide advice to the Committee in the design and implementation of its executive compensation program. Meridian was formed in February 2010 when Hewitt Associates, LLC (“Hewitt”) spun-off a portion of its executive compensation practice. In 2009 and prior to the Meridian spin-off in 2010, Hewitt was engaged as the Committee’s executive compensation consultant. Hewitt and Meridian are collectively referred to as the “Compensation Consultant” where appropriate. A representative from Meridian is typically invited by the Committee to attend its meetings. During 2010, Meridian attended all seven of the Committee’s meetings in person or by telephone. In the course of fulfilling its consulting responsibilities, representatives of Meridian regularly communicate with the Chairman of the Committee outside of regular Committee meetings. Representatives of Meridian meet with the Committee in executive sessions at most meetings. Meridian also meets with management from time to time to gather information and to review proposals that management may make to the Committee. Peer Group Benchmarking In late 2009, the Committee commissioned the Compensation Consultant to provide an updated pay study to be used for decisions related to 2010 compensation. As part of this process, the Committee reviewed the peer groups used historically and determined to utilize one custom peer group (the “Fiscal 2010 Peer Group”) for all executive officers. The Compensation Consultant provided a list of potential peer group companies for the Committee to consider. Based on a review of these companies, the Committee approved the 33-company peer group listed below. The peer group companies are primarily engaged in manufacturing, are publicly traded, and had annual revenue between $280 million and $2.6 billion. Due to the differences in size among the companies in the Fiscal 2010 Peer Group, a form of regression analysis was used in the study to adjust the survey results based on Company revenue as compared to revenue of other companies in the peer group and each executive’s level of responsibility as compared to executives in comparable positions in the Fiscal 2010 Peer Group. -14- The companies in the Fiscal 2010 Peer Group are: AMCOL International Corporation Matthews International Corporation Ameron International Corporation Mueller Water Products, Inc. Badger Meter, Inc. Neenah Paper, Inc. Baldor Electric Company Nordson Corporation Ceradyne, Inc. Orbital Sciences Corporation Clean Harbors, Inc. Otter Tail Corporation Crane Co. Pike Electric Corporation Curtiss-Wright Corporation Robbins & Myers, Inc. Eagle Materials Inc. Sauer-Danfoss Inc. ESCO Technologies Inc. Simpson Manufacturing Co., Inc. Esterline Technologies Corporation Tecumseh Products Company Global Industries, Ltd. Valmont Industries, Inc. Graco Inc. Waste Connections, Inc. GrafTech International Ltd. Walters Corporation H&E Equipment Services, Inc. Watts Water Technologies, Inc. IDEX Corporation Woodward Governor Company Kaman Corporation Setting Executive Compensation The Company compensates its executives through programs that emphasize performance-based compensation. For the executive officers, including the named executive officers, the compensation package for 2010 included base salary, an annual cash incentive opportunity, and an annual long-term incentive opportunity in the form of stock options and restricted stock. Base salary is intended to provide a certain level of fixed compensation commensurate with an executive’s position, responsibilities, and contributions to the Company. The Company has structured annual and long-term incentive compensation to motivate executives to achieve the business goals set by the Company, to tie executives’ long-term interests to those of the Company’s shareholders, to reward the executives for achieving such goals, and to provide a retention incentive. The mix of compensation among base salary, annual bonus opportunity and long-term incentives is a result of the compensation philosophy and, more specifically, the targeted pay objective for each component of pay.This approach results in the compensation of those senior management members having the greatest ability to influence the Company’s performance being predominantly performance based, which the Committee believes is appropriate.Additionally, after setting each separate component, the Committee reviews the total compensation package of each named executive officer to assess the level of total target compensation opportunity provided in relation to the competitive range of market practice and may make adjustments to one or more components of pay based on this assessment. The following table relates total compensation (the sum of base salary, annual bonus opportunity and long-term incentives) for the named executive officers in 2010 to targeted compensation, using targets of the 50th percentile for base compensation and the 65th percentile for annual bonus opportunity and long-term incentives: -15- Named Executive Officer 2010 Targeted Total Compensation1 Percentage Points Above or Below the Targeted Philosophy2 R. Scott Trumbull $ -8.1 % John J. Haines -15.7 % Gregg C. Sengstack +4.1 % RobertJ. Stone -7.0 % Peter-Christian Maske +17.4 % 1Based on base salaries effective June 1, 2010, plus target annual bonus opportunity and economic value of long-term incentives. 2Based on 50th percentile for base salary and 65th percentile for annual bonus and long-term incentive opportunity. Based on the 2009 market data provided by the Compensation Consultant, total compensation for the named executive officers was, on an aggregate basis, 4.4% below the targeted level of total compensation for executives in comparable positions at the companies in the Fiscal 2010 Peer Group.Targeted total compensation for named executive officers, excluding Mr. Maske, was 7.2% below the targeted level of total compensation for the peer group executives.The Committee’s actions for 2010 with respect to specific components of the compensation of named executive officers were taken with the overall goal of narrowing the gap between targeted total compensation and targeted compensation for individuals and the group of continuing officers. The following sections discuss the individual elements of the Company’s compensation program, including the changes made for fiscal year 2010. Base Salary The Company pays its executives fixed annual salaries, which provide a degree of financial stability and are intended to reflect the competitive marketplace and help attract and retain quality executives. In determining 2010 base salary for each executive, the Committee took into account the targeted annual salary objective for the position based on the results of the pay study performed in December 2009 and assessed the responsibilities associated with the position, individual contribution and performance, skill set, prior experience, and external pressures to attract and retain talent.The Committee also took into consideration the fact that the named executive officers, other than Mr. Sengstack in connection with his increased responsibilities, had not received base salary increases during 2009 due to economic conditions as recommended by the CEO and approved by the Committee. Based on these factors, the Committee made the base salary adjustments shown in the table below for the named executive officers effective June 1, 2010. The table also shows the relationship of the resulting salaries to the 50th percentile of salaries paid to executives in comparable positions in the Fiscal 2010 Peer Group.Based on the 2009 market data provided by the Compensation Consultant, the base salaries of the named executive officers that were effective as of June 1, 2010 were, on an aggregate basis, 4.7% above the 50th percentile of salaries paid to executives in comparable positions at the companies in the Fiscal 2010 Peer Group. -16- Named Executive Officer 2009 Base Salary 2010 Base Salary1 % Change Percentage Points Above or Below 50th Percentile (2010 Base Salary) R. Scott Trumbull $ $ % +1.6 % John J. Haines2 $ $ % -7.5 % Gregg C. Sengstack $ $ % +4.1 % Robert J. Stone $ $ % -6.8 % Peter-Christian Maske3 $ $ % +42.2 % 1 Effective June 1, 2010. 2 Mr. Haines’ base salary increase included an adjustment to bring his base salary more in line with market. 3 Mr. Maske did not receive a base salary adjustment for 2010 as a result of his pending retirement.His base salary of 271,724 Euros was converted at 1.3983 and 1.3245 for 2009 and 2010 respectively.Because Mr. Maske is paid in Euros, comparisons to the Fiscal 2010 Peer Group are affected by the strength of the Euro relative to the U.S. Dollar.The base salaries of the named executive officers other than Mr. Maske were, on an aggregate basis, 1.3% below the 50th percentile. Effective January 2, 2011, the Committee increased Mr. Haines’ base salary to $300,000 and Mr. Stone’s salary to $315,000 in order to bring these salaries more in line with market. Annual Cash Incentive Award The executive officers of the Company are eligible to participate in the Executive Officer Annual Incentive Cash Bonus Program (the “Annual Bonus Plan”). The Annual Bonus Plan is designed to motivate and reward participants for achieving or exceeding financial and individual goals that support the overall business objectives and strategic direction of the Company. In 2010, the Board adopted the Management Incentive Plan (MIP) which the shareholders approved at the Company’s Annual Meeting on April 30, 2010.The MIP is intended to work in connection with the Annual Bonus Plan, and its effect is to allow the Committee to set a performance-based ceiling on the bonuses paid under the Annual Bonus Plan so that they meet the deductibility requirements of Section 162(m) of the Internal Revenue Code.For 2010, the MIP covers Messrs. Trumbull, Sengstack, Stone and Maske (as CFO, Mr.Haines is not subject to Code Section 162(m)).For 2010, the Committee established Company operating income before restructuring charges as a performance goal under the MIP and a bonus pool equal to 15% of operating income, with Mr. Trumbull eligible for a bonus opportunity of 40% of the bonus pool and each of the other three participants eligible for a bonus opportunity of 20% of the bonus pool.As discussed below, the Committee also established performance criteria for each participant pursuant to the Annual Bonus Plan and exercised its discretion to adjust the bonus pool amounts on the basis of achievement of the Annual Bonus Plan criteria. The Committee also implemented certain modifications to the Annual Bonus Plan, effective for 2010, to: (i) more closely align the goals and objectives with the Company’s operating strategy, and (ii) provide a market competitive design structure. These 2010 modifications include: · The addition of a strategic/individual goal component for Mr. Trumbull that represents 10% of his target bonus opportunity, which had previously been based 100% on Company financial metrics.The strategic/individual goal was added to insure Mr. Trumbull was focused on the strategic objectives of the Company as well as the annual financial goals. · An increase in the target bonus opportunity for Mr. Stone from 67.5% of base salary to 75% of base salary to reflect the additional responsibilities he assumed in 2010. · The threshold level of performance required for performance measures other than strategic objectives before any bonus payout is earned was increased from 70% (in 2009) to 80% (for 2010). -17- · The maximum bonus opportunity for all named executive officers was increased to 200% of each named executive officer’s target bonus opportunity for performance attainment of 120% or more of target level performance.In 2009, the maximum bonus opportunity was 150% of target for the CEO and 110% for other named executive officers. · The use of corporate return on invested capital rather than corporate return on net assets (used in 2009) as one of the primary corporate financial metrics. Historically, the target annual cash incentive opportunity for the CEO under the Annual Bonus Plan was set at 100% of base salary and the target annual incentive opportunity for each named executive officer other than the CEO has been established at a common percentage of base salary (67.5%), with consideration given to the competitive market data provided by the Compensation Consultant. The Committee purposely set the target bonus opportunities at a common percentage of base salary for each named executive officer (other than the CEO) to provide an added element of flexibility so that the executives at this level can be moved into different roles without creating an incentive compensation issue. In its year-end review of annual cash incentive awards for 2009 the Committee increased the target bonus opportunity for Mr. Sengstack to 75% of base salary in light of the additional responsibilities he assumed early in the year. Similarly, for 2010, the Committee increased the target bonus opportunity for Mr. Stone to 75% of base salary to recognize the increased level of responsibilities assumed by Mr. Stone.The table below shows the target annual bonus opportunities for each of the named executive officers for 2010, and shows the relationship of the target opportunity to the 65th percentile of executives in comparable positions in the Fiscal 2010 Peer Group.All targets use the amount actually paid to the executive as salary for the year. Named Executive Officer 2010 Target Bonus Opportunity (as a % of Base Salary) 2010 Target Bonus Opportunity (in dollars) Percentage Points Above or Below 65th Percentile Target Opportunity R. Scott Trumbull % $ +7.2 % John J. Haines % $ +4.3 % Gregg C. Sengstack % $ +21.3 % Robert J. Stone % $ +4.2 % Peter-Christian Maske % $ +86.7 % Based on the market data provided by the Compensation Consultant at the end of 2009, the target level of annual bonus opportunity (in dollars) for the named executive officers, collectively, for 2010 was, on an aggregate basis, 16.3% above the 65th percentile of the annual bonus opportunity for executives in comparable positions at companies in the Fiscal 2010 Peer Group.The target level for all named executive officers except Mr. Maske, in the aggregate, was 8.6% above the 65th percentile. A threshold level of performance is also established for performance measures other than strategic objectives, below which no bonus is earned. For the 2010 bonus awards, the performance threshold was set at 80% of the target performance level. Payouts for threshold level performance were set at 33% of target. For every one percent that performance exceeds the threshold level, the actual payout level increases 3.35% up to the target level (i.e., 100% target payout) and for every 1.0% that performance exceeds the target level, the actual payout increases 5.0% up to the maximum performance level (i.e., two times the payout at target).Payouts with respect to strategic objectives are made in proportion to the Committee’s evaluation of performance. Under the Annual Bonus Plan for 2010, the Committee, at the beginning of the year, approved the annual incentive cash bonus opportunity for the executive officers taking into account certain financial performance targets for the Company and the individual’s strategic objectives. The overall corporate financial performance targets for the CEO and the CFO in 2010 were corporate return on invested capital and earnings per share. The Committee selected return on invested capital for 2010 (instead of return on net assets, which was used in 2009) due to the belief that it is a primary and consistent measure that many of the Company’s shareholders use to evaluate performance and compare the Company to its peer group. In addition, the CFO had a portion of his target annual bonus based on fixed cost management. For the business unit leaders, financial performance targets for 2010 included corporate earnings per share, corporate return on invested capital, and operating income before restructuring expenses (Operating Income or OI) for the relevant business units. Also, a portion of the target annual -18- bonus for the business unit leaders included either inventory turns or fixed cost management or both, in order to provide a continued incentive to control inventory and focus on cash generation through working capital improvements. For each of the named executive officers, a portion of the annual bonus award is linked to individual strategic business objectives agreed to between the executive and the CEO (for the executives other than the CEO) and between the Committee and the CEO (for the CEO). A portion of the 2010 individual goals for the named executive officers were related to strategic initiatives as follows: Mr. Trumbull: Implementation of new organizational structure for business units, expansion of continuous improvement initiatives across the Company, implementation of a process to effectively utilize profitability data and development of management succession. Mr. Haines: Support for the integration of new business unit organization structure, expansion of continuous improvement initiatives across the Company and advancement of operational excellence by improving profitability and return on investment. Mr. Sengstack: New product development initiatives, identification and implementation of geographic expansion opportunities and implementation of organizational changes. Mr. Stone: Continued implementation of improved manufacturing processes, expansion of geographic and product markets, identification of potential business expansion opportunities, enhancement of product development processes and improvement in operating margins. Mr. Maske: Identification of potential business and geographic expansion opportunities and continued focus on product innovation. These measures were aligned with the goals of the overall corporate short-term and long-term strategies. Focusing on and achieving these goals would help drive the Company’s overall success. The goals, when set, were thought to be achievable but would require considerable effort on the part of each executive to achieve.The performance goals, and the relative percentage of salary assigned to each performance goal, were as follows: Performance Measure R. Scott Trumbull John J. Haines Gregg C. Sengstack Robert J. Stone Peter-Christian Maske Return on Invested Capital 40 % Earnings Per Share 50 % Business Unit Operating Income % % % Inventory Turns % % Fixed Costs % % % Strategic Objectives 10 % Total Target Bonus Level % The chart below sets forth (i) the threshold, target and maximum levels for 2010, and the actual level of attainment, for the return on invested capital and earnings per share goals; and (ii) for all five performance goals, the percentage at which target was attained. The performance goals were established without regard to the impact of restructuring charges and other one-time charges. Accordingly, in determining the attainment level of the 2010 performance goals, the following were excluded: gain on the sale of a building (decreased operating income by $1.2 million); legal settlement costs (increased operating income by $4.3 million); and income and costs associated with acquisitions (net increase in operating income of $.2 million).The “Actual” results shown in the table reflect these adjustments where relevant. The Company does not publicly report operating income by business units below the operating segment level given the size of the business units as compared to its competitors and given the potential for competitive harm. The operating income goals were set at the beginning of 2010 and the Committee believed at the time that it would require a high degree of execution of the 2010 business plan in order to attain these goals. -19- Threshold Target Maximum Actual % of Attainment of Target Return on Invested Capital % Earnings Per Share $ % Business Unit OI — 107% to116% Inventory Turns ·Sengstack ·Maske 2.72x 2.64x 3.4x 3.3x 4.08x 3.96x 3.25x 3.26x 95.6% 98.8
